DETAILED ACTION
This notice is in response to the remarks and amended claims filed on 03/22/2021 for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 9, 16, and 21-25 have been amended.
Claims 6-7 and 11-15 are cancelled.
Claims 26-27 are new.
Claims 1-5, 8-10, and 16-27 are pending.

Allowable Subject Matter
Claims 1-5, 8-10, and 16-27 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. 
Specifically, amended claim 1 recites, inter alia, “determining that a second hierarchical data structure, that is managed by the first transaction service, does not include one or more transaction resources that are associated with the first representation in the first hierarchical data structure; generating the resource representation at the second service provider without linking to the first service provider”. Claim 16 recites  “determining a user 
Art found of record, e.g., the herein above cited Pleau et al. (US20190026486) discloses a multi-tenant hierarchical system with linked nodes, but fails to specifically disclose the aforementioned determination and generation of the non-linked service provider (as particularly claimed with regards to claim 7). Similarly, Pleau fails to disclose a third service provider modelling the social graph of connections between users, and processing the transactions using said specific social graph.
Other prior art of record, e.g., Drabant (US20190014120), Acharya et al. (US20130318241), and Subramanian et al. (US20180075231) disclose a system configured to receive, from a first user associated with a first tenant, a request to access a resource associate with a second tenant of the same multi-tenant cloud-computing platform using relationship sharing information, however fails to remedy the aforementioned deficiency of the cited art. Beiter (US20160337365) discloses managing cross-tenant resource accessing using representation of privileges of the tenants, yet, similarly fails to remedy the aforementioned deficiencies of the prior art with regards to the determination and generation of the non-linked service provider (Beiter accesses the information of sub-tenants/tenants in a same hierarchical structure), or a third service provider modelling the social graph of connections between users, and processing the transactions using said specific social graph.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claims 1, 16, or 21 at or before the time it was filed. Dependent claims 2-5, 8-10 (of claim 1), 17-20 (of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.R.W./Examiner, Art Unit 2438                 

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438